                                    October 9, 2018

VIA CM/ECF

Hon. Beth Phillips
U.S. District Court of the Western District of Missouri
Christopher S. Bond Court House
80 Lafayette Street
Jefferson City, MO 65101

      Re:    Comprehensive Health of Planned Parenthood Great Plains et
             al. v. Williams et al.​, No. 2:17-cv-04207-BP

Dear Judge Phillips:

As the Court is aware, on August 8, 2018, this Court stayed this case and all discovery
deadlines pending further order of the Court “at least until [​Comprehensive Health of
Planned Parenthood v. Hawley​, No. 17-1996 (8th Cir.)] is decided” by the Eighth
Circuit. ECF No. 141, at 3. The Eighth Circuit rendered its decision in ​Hawley​ on
September 10, 2018, vacating the district court’s preliminary injunction. ​See
Comprehensive Health of Planned Parenthood Great Plains v. Hawley​, No. 17-1996,
2018 WL 4288362 (8th Cir. Sept. 10, 2018). The mandate issued 21-days later on
October 1, 2018. ​See​ Mandate, ​Comprehensive Health of Planned Parenthood Great
Plains v. Williams​, No. 2:16-cv-04313-BCW, ECF No. 146 (Oct. 1, 2018).

On September 19, 2018, Comprehensive Health of Planned Parenthood Great Plains
moved for a second temporary restraining order and/or preliminary injunction,
requesting an injunction against the privileges restriction as applied to its Columbia
health Center. ​See ​No. 2:16-cv-04313-BCW, ECF No. 132 (Sept. 19, 2018). On October 3,
the Court denied that request without prejudice pending completion of the Columbia
health center’s abortion facility license renewal process, as that license expired on
October 2, 2018. ​See ​Order, No. 2:16-cv-04313-BCW, ECF No. 147 (Oct. 3, 2018). The
Court granted leave “to reassert the motion at such time as DHSS determines the
Hon. Beth Phillips
Oct. 9, 2018
Page 2


Columbia health center is compliant with all other requirements for licensure, with the
exclusion of the Privileges Requirement.” ​Id.​ at 5. Comprehensive Health of Planned
Parenthood Great Plains is awaiting further action by DHSS regarding the Columbia
health center’s license before again seeking appropriate relief.

Plaintiffs believe that the case should remain stayed until, at least, Plaintiffs have the
opportunity to complete the license renewal process and ascertain whether they will be
able to resume surgical abortion services at the Columbia health center.



                                          Sincerely,

                                          /s/ Richard Muniz
                                          Richard Muniz
                                          Counsel for Plaintiffs

Cc:
       All counsel of record via CM/ECF
